DETAILED ACTION
This action is in response to claims filed on 01/22/2021 for application 15842506 filed on 12/14/2017. Claims 1-4 and 6-12 have been amended.
In response to the amendments and arguments, the objection to the specification has been withdrawn. 
Currently claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed 01/05/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the target entity" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of this Office Action, the recited limitation is being interpreted as “the target patient.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
IN step 1, claim 1 falls within one of the four statutory categories since it is a process claim.
IN step 2A prong 1, the claim 1 sets forth: matching…operatively coupled to a…input data from a…to at least one medical diagnostic question in a medical assessment questionnaire, wherein the input data is associated with a target patient, and the input data was not inputted by the patient to respond to the at least one medical diagnostic question; determining…an applicability of a portion of the input data to the at least one medical diagnostic question based on respective feature values, wherein the respective feature values comprise defined response formats for the at least one medical diagnostic question; generating…applied to information retained in the…related to one or more patients comprising the target patient, respective predicted responses that the target patient would provide to the at least one question, wherein the respective predicted responses are  based on the applicability of the portion of the input data to the at least one question and conformance of the portion of the input data to the respective feature values, and the generation of the respective predicted responses comprises transformation 
IN step 2A prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: system, processor, knowledge source database, and machine learning. The system, processor and knowledge source database is recited at a high-level of generality (i.e., a generic system in which a generic processor and generic knowledge source database are performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). While machine learning is a technological field, the claim as it is recited does not amount to an improvement in the machine learning technology. See MPEP 2106.05(a). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of system,  processor,  knowledge source database, and machine learning amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception 
Regarding dependent claim 2, the rejection of claim 1 is incorporated and further, 

IN step 2A prong 1 it recites selecting…the medical assessment questionnaire from one or more alternative medical assessment questionnaires based on a possible medical condition being diagnosed of the target patient, wherein the possible medical condition is a subject of the medical assessment. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.  
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of system. This element is recited at a high-level of generality (i.e., as a generic system performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of system amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.


IN step 2A prong 1 it recites ranking…the respective predicted responses based on one or more scoring instructions defined for the medical assessment questionnaire; and generating…an assessment score based on the ranks, for the target patient with respect to a possible medical condition being diagnosed by the medical assessment questionnaire. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea. 
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of system. This element is recited at a high-level of generality (i.e., as a generic system performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of system amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 4, the rejection of claim 1 is incorporated and further, 


IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of format. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of format amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 5, the rejection of claims 1 and 4 are incorporated and further, 

IN step 2A prong 1 it recites the restriction is selected from a group consisting of a Boolean response, a text response, a numerical response, and a categorical response. All of these processes can practically be performed in the human mind as they require only observations, 
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of Boolean response, a text response, a numerical response, and a categorical response. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of Boolean response, a text response, a numerical response, and a categorical response amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 and claim 4 above.
Regarding dependent claim 6, the rejection of claim 1 is incorporated and further, 

IN step 2A prong 1 it recites the target patient is a first target patient and, based on a determination of an absence of the applicability of the input data generating the respective predicted responses comprises evaluating…second input date from the…associated with  a second target patient, wherein the first target patient and the second target patient are determined to be related based on a first profile of the first target patient and a second profile of the second 
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements: system and knowledge base. The system and knowledge base are recited at a high-level of generality (i.e., a generic system in which a generic knowledge base are performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of system and knowledge base amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 7, the rejection of claim 1 is incorporated and further, 

IN step 2A prong 1 it recites matching the input data retained…to the feature value comprises semantically expanding the input data. All of these processes can practically be 
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element: knowledge source database. The knowledge source database is recited at a high-level of generality (i.e., using a generic knowledge source database are performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  knowledge source database amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 8, the rejection of claim 1 is incorporated and further, 

IN step 2A prong 1 it recites assigning…confidence scores to the respective predicted responses, wherein the confidence scores are based on the applicability of the respective predicted responses to the target entity. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. 
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element of system. This element is recited at a high-level of generality (i.e., as a generic system performing generic computer functions ) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
	IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of system amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 9, the rejection of claim 1 is incorporated and further, 

IN step 2A prong 1 it recites wherein…comprises a medical history associated with the target patient. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.

IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  knowledge source database amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 10, the rejection of claim 1 is incorporated and further, 

IN step 2A prong 1 it recites wherein…an electronic text corpus comprises associated with the target patient. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element: knowledge source database. 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  knowledge source database amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 11, the rejection of claim 1 is incorporated and further, 

IN step 2A prong 1 it recites wherein…comprises structured information and unstructured information…and…an electronic profile for the target patient. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements of: knowledge source database, global domain knowledge database, and specific knowledge database. All these 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  knowledge source database, global domain knowledge database, and specific knowledge database amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.
Regarding dependent claim 12, the rejection of claim 1 is incorporated and further, 

IN step 2A prong 1 it recites wherein… electronic copies of handwritten notes of doctors. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
IN step 2A prong 2 this judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional element: knowledge source database. The knowledge source database is recited at a high-level of generality (i.e., using a generic 
IN step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  knowledge source database amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And thus, the claim is not patent eligible. Accordingly, this claim is also ineligible for the reasons set forth in connection with claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”). 
Regarding claim 1, Zheng teaches a computer-implemented method, comprising: matching, by a system input data from a knowledge source database to at least one medical diagnostic question in a medical assessment questionnaire, wherein the input data is associated with a target patient, and the input data was not inputted by the patient to respond to the at least one medical diagnostic question(Zheng, pg. 62, sec. 5.1 Querying Module, fig. 4, fig. 1(detailing the ASLForm interface where the electronic text input consists of the patient’s medical history), “The querying module generates a list of candidate values in two steps: 1. It first locates sentences of possible values using the following search strategies. Hierarchical searcher: Based on the text hierarchy generated by the text processor, the searcher identifies positions where target sentences are likely to exist. For example: in a pathology report, the name of pathologist may have a large chance of belonging to the first sentence of [‘]Comments[’] section… Landmark searcher: It locates target sentences by those words that frequently co-occur with answers. For example, the target sentence of [‘]specimens received status[’] may always contain words: ‘specimens’ and ‘received’.”); determining, by the system, an applicability of a portion of the input data to the at least one medical diagnostic question based on respective feature values, wherein the respective feature values comprise defined response formats for the at least one medical diagnostic question (Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4, “The module normalizes values extracted from the input text to a form that is compatible with user defined format or vocabulary. For example, for gender information, ‘gentleman’ or ‘lady’ may be mapped to ‘male’ or ‘female’.”); generating, by the system via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses that the target patient would provide to the at least one question, wherein the respective predicted responses are  based on the applicability of the portion of the input data to the at least one question (Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4, “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier…[t]he classifier treats each candidate value as an instance with the following attributes: POS: the parts-of-speech tags of candidate values; Value: the string value of the candidate; Left Neighbors: text appearing before the candidate within a window of certain size; Right Neighbors: text appearing after the candidate within a window of certain size. The classifier categorizes each candidate instance to ‘true’ or ‘false’ with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”) and conformance of the portion of the input data to the respective feature values(Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4, “The module normalizes values extracted from the input text to a form that is compatible with user defined format or vocabulary. For example, for gender information, ‘gentleman’ or ‘lady’ may be mapped to ‘male’ or ‘female’.”), and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats (Zheng, pg. 61, sec. 3.1 Overview, fig. 3, “Extracting information from free text to fill structured form is performed in two steps. First, the regions where target values may appear are detected either by locations in the text or by co-occurring words. In this process, constrains such as regular expressions and ranges of numerical values may be applied to narrow the scope to select candidate values for further processing. ; and entering, by the system, the respective predicted responses as respective answers to the at least one medical diagnostic question in the medical assessment questionnaire (Zheng, pg. 63, sec. 7 Overview, table 2, table 3, table 4, “i2b2's NLP Data Set #1C…contains de-identified discharge summaries. Its training dataset has 398 records that do not all contain the same sections. For example, around 234 of the 398 records have the section "History of Present Illness". To avoid performing experiments over those summaries with missing sections, we processed two subsets of data, the descriptions of which are shown in Table 2…[i]n this test, we conduct 4 test cases to extract age, gender, heart rate and temperature. Table 3 shows the setting of the four test cases…[t]able 4 shows the result for each test case. The overall precision of records and non-N/A records are computed separately. Since N/A records do not contain any features of interest, it cannot contribute information that may improve the system. Thus, when a dataset contains a large number of N/A records, the decision model evolves slowly. This explains why the precision of temperatures over non-N/A record is only 67.12%, a comparatively low precision. The model for this form element has not been well established….”).  
Zheng does not teach: operatively coupled to a processor. 
However Edmundson teaches: operatively coupled to a processor(Edmundson, para. 0011, “In accordance with another aspect of the present invention, a system for using targeted questionnaires to improve the health of a covered population is disclosed. The system includes a microprocessor and memory coupled to the microprocessor.”).

Regarding claim 2, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, further comprising selecting, by the system, the medical assessment questionnaire from one or more alternative medical assessment questionnaires based on a possible medical condition being diagnosed of the target patient, wherein the possible medical condition is a subject of the medical assessment questionnaire(Edmundson, para. 0021, fig. 1, “At stage 130, the HRAs developed in stage 110 and the feedback developed in stage 120 may be entered into a computer system or manually compiled, so that, at stage 140, targeted HRA packages may be generated for individual participants in the population based on the targeted population defined in stage 110. Further, at stage 140, the HRA packages are administered to the targeted population.”).
Regarding claim 4, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, wherein the respective feature values comprise a restriction defined for a format of a response(Zheng, pg. 62, sec. 5.3 Standardizing Module, fig. 4, “The module normalizes values extracted from the input text to a form that is compatible with user defined 
Regarding claim 5, Zheng in view of Edmundson teaches the computer-implemented method of claim 4, wherein the restriction is selected from a group consisting of a Boolean response, a text response, a numerical response, and a categorical response (Zheng, pg. 63, sec. 7.2 Test Cases, table 3, “In this test, we conduct 4 test cases to extract age, gender, heart rate and temperature.”). 
 	Regarding claim 7, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, wherein the matching the input data retained in the knowledge source database to the feature value comprises semantically expanding the input data (Zheng, pg. 61, sec. 4 Preprocessing Component, fig.3, “The Text Parser detects the underlying structure of plain text and analyzes nature language features. We rely on Apache OpenNLP…as the nature language toolkit. Upon loading a document, the text content of a report is parsed into a hierarchy consisting of five layers: section, paragraph, sentence, chunk and token. Advanced nature language features such as part of speech (POS), named entity and role in sentence are also analyzed… [t]he Indexer creates an index for tokens in text, with which the location of a given string can be obtained. During searching, other natural language features are returned along with location information. For example, given a string, the Indexer can return the section, paragraph, sentence and phrase the string belongs to, as well as part of speech, named entity and sentence role information of the string.” ).  
Regarding claim 8, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, further comprising assigning, by the system, confidence scores to the respective predicted responses, wherein the confidence scores are based on the applicability of the respective predicted responses to the target entity(Zheng, pg. 62, sec. 5.2 Verifying Module, fig. 4, “The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier…[t]he classifier treats each candidate value as an instance with the following attributes: POS: the parts-of-speech tags of candidate values; Value: the string value of the candidate; Left Neighbors: text appearing before the candidate within a window of certain size; Right Neighbors: text appearing after the candidate within a window of certain size. The classifier categorizes each candidate instance to ‘true’ or ‘false’ with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.”).  
Regarding claim 9, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, wherein the knowledge source database comprises a medical history associated with the target patient (Zheng, pg. 63, sec. 7.1 Dataset, fig. 1(detailing the ASLForm interface where the text input consists of the patient’s medical history), table 2, “i2b2's NLP Data Set #1C…contains de-identified discharge summaries. Its training dataset has 398 records that do not all contain the same sections. For example, around 234 of the 398 records have the section "History of Present Illness". To avoid performing experiments over those summaries with missing sections, we processed two subsets of data, the descriptions of which are shown in Table 2.”).  
Regarding claim 10, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, wherein the knowledge source database comprises an electronic text corpus associated with the target patient (Zheng, pg. 63, sec. 7.1 Dataset, fig. 1(detailing the ASLForm interface where the text input consists of the patient’s medical history), table 2, “i2b2's . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”) and in view of Shen et al. "NEURAL NETWORK APPROACH FOR DETECTING HEART DISEASE." Artificial Neural Networks. (1992)("Shen").
Regarding claim 3, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, further comprising: ranking, by the system, the respective predicted responses(Zheng. pg. 62. sec. 5.2 Verifying Module. fig. 4 (Verifying Module), "The verifying module examines candidate values and selects the one with the highest confidence score as its output value. We implement this module with a multinomial Naive Bayes classifier...The classifier categorizes each candidate instance to "true" or "false" with an associated confidence score. The system fills the most confident value, which is above a pre-specified threshold, into the target form.") based on one or more scoring instructions defined for the medical assessment questionnaire( Zheng, pg. 62, sec. 6 Adaptive Learning Component, table l, ''Two scenarios are considered for a given form element in the target form…[t]he user switches to the next report without modifying automatically generated answers. This indicates that the answers Note: It is being interpreted that the features associated with the answers as either positive or negative instances represents one or more scoring instructions defined for the medical assessment questionnaire.).
Zheng in view of Edmundson does not teach: generating, by the system, an assessment score based on the ranks, for the target patient with respect to a possible medical condition being diagnosed by the medical assessment questionnaire.
However Shen teaches: generating, by the system, an assessment score based on the ranks, for the target patient with respect to a possible medical condition being diagnosed by the medical assessment questionnaire (Shen, pg. 1637, sec. 1. Introduction, "Self-applied questionnaires can be used as a simple method to elicit information pertinent to the risk factors associated with heart disease. Neural networks, trained on questionnaire data, can then form the basis of a diagnostic tool to recognize those [patients] with a significant risk of having the disease and warranting further clinical investigation.").
Accordingly, one of ordinary skill in the art would modify Zheng' s method in view of Edmundson and in view of Shen to teach: generating, by the system, an assessment score based on the ranks, for the target patient with respect to a possible medical condition being diagnosed by the medical assessment questionnaire.  The motivation to do so, would be to develop a non-invasive diagnostic tool for asymptomatic patients using data that is inherently noisy by nature (Shen, pg. 1640, sec. 3 Discussion, "The asymptomatic patient constitutes one of the most difficult problems in medical screening. Our work shows that it is possible to screen for patients ).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”) and in view of Li et al. "Identification of type 2 diabetes subgroups through topological analysis of patient similarity." Science translational medicine 7.311 (2015) (“Li”).
Regarding claim 6, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, but does not teach: wherein the target patient is a first target patient and, based on a determination of an absence of the applicability of the input data, the generating the respective predicted responses comprises evaluating, by the system, second input date from the knowledge base associated with  a second target patient, wherein the first target patient and the second target patient are determined to be related based on a first profile of the first target patient and a second profile of the second target patient, and wherein the first profile and the second profile are determined to have a characteristic  having a defined level of similarity. 
However, Li teaches: wherein the target patient is a first target patient and, based on a determination of an absence of the applicability of the input data, the generating the respective predicted responses comprises evaluating, by the system, second input date from the knowledge base associated with  a second target patient, wherein the first target patient and the second target patient are determined to be related based on a first profile of the first target patient and a second profile of the second target patient, and wherein the first profile and the second profile are determined to have a characteristic  having a defined level of similarity(Li, pg. 2, fig.1(a), fig.1(b),  sec. T2D-specific patient network, “We developed and applied an unsupervised, topology-based approach that uses EMR-derived clinical data to infer a patient-patient similarity network as the computational model to represent a complex patient population. In the resulting patient-patient network, patients (nodes) are connected to one another by edges if they exhibit clinical similarity across many clinical dimensions (for example, laboratory tests). Patients who exhibited very high degrees of similarity were grouped into single nodes.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s method in view of Edmundson and in view of Li to teach: wherein the target patient is a first target patient and, based on a determination of an absence of the applicability of the input data, the generating the respective predicted responses comprises evaluating, by the system, second input date from the knowledge base associated with  a second target patient, wherein the first target patient and the second target patient are determined to be related based on a first profile of the first target patient and a second profile of the second target patient, and wherein the first profile and the second profile are determined to have a characteristic  having a defined level of similarity. The motivation to do so would be to develop a more enhanced understanding of how a type of disease affects genetically and biologically similar patients to improve the type medical treatments(Li, pg. 1, “Because etiological and pathophysiological differences exist among T2D patients, we hypothesize that a data-driven analysis of a clinical population could identify new T2D subtypes .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. "Bridging the unstructured and structured worlds: an adaptive self learning medical form generating system." Proceedings of the 2nd international workshop on Managing interoperability and compleXity in health systems. 2012(“Zheng”) in view of Edmundson et al. US 2003/0004788 Al (“Edmundson”) and in view of Miotto et al. "Deep patient: an unsupervised representation to predict the future of patients from the electronic health records." Scientific reports 6.1 (2016)(“Miotto”).
Regarding claim 11, Zheng in view of Edmundson teaches the computer-implemented method of claim 1, wherein the knowledge source database comprises a specific knowledge database and the specific knowledge database comprises an electronic profile for the target patient(Zheng, pg. 60, As fig. 1 details,  the left hand portion of the ASLForm interface consists of  electronic text input of a patient’s medical history. Note: It is being interpreted that this left hand portion of the ASLForm interface represents the specific knowledge database). 

However, Miotto teaches: a global domain knowledge database, wherein the global domain knowledge database comprises structured information and unstructured information (Miotto, pg. 4, sec. EHR Processing, “For each patient in the dataset, we retained some general demographic details (i.e., age, gender and race), and common clinical descriptors available in a structured format such as diagnoses (ICD-9 codes), medications, procedures, and lab tests, as well as free-text clinical notes….”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s method in view of Edmundson and in view of Miotto to teach: wherein, the knowledge source database-comprises electronic copies of handwritten notes of doctors. The motivation to do so would be to develop a precision/targeted approach for individual patients rather than the traditional medical approach of treating patients based on their symptoms (Miotto, pg.1, “A primary goal of precision medicine is to develop quantitative models for patients that can be used to predict health status, as well as to help prevent disease or disability. In this context, electronic health records (EHRs) offer great promise for accelerating clinical research and predictive analysis[]. Recent studies have shown that secondary use of EHRs has enabled data-driven prediction of drug effects and interactions[], identification of type 2 diabetes subgroups3, discovery of comorbidity clusters in autism spectrum disorders[], and improvements in recruiting patients for clinical trials.”).

However, Miotto teaches: wherein, the knowledge source database-comprises electronic copies of handwritten notes of doctors (Miotto, pg. 4, sec. EHR Processing, “For each patient in the dataset, we retained some general demographic details (i.e., age, gender and race), and common clinical descriptors available in a structured format such as diagnoses (ICD-9 codes), medications, procedures, and lab tests, as well as free-text clinical notes….”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng’s method in view of Edmundson and in view of Miotto to teach: wherein, the knowledge source database-comprises electronic copies of handwritten notes of doctors. The motivation to do so would be to develop a precision/targeted approach for individual patients rather than the traditional medical approach of treating patients based on their symptoms (Miotto, pg.1, “A primary goal of precision medicine is to develop quantitative models for patients that can be used to predict health status, as well as to help prevent disease or disability. In this context, electronic health records (EHRs) offer great promise for accelerating clinical research and predictive analysis[]. Recent studies have shown that secondary use of EHRs has enabled data-driven prediction of drug effects and interactions[], identification of type 2 diabetes subgroups3, discovery of comorbidity clusters in autism spectrum disorders[], and improvements in recruiting patients for clinical trials.”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/626,917.   Although the claims as issue are not identical, they are not patentably distinct from each other because each of claims 1, 3 and 8 of the instant application is anticipated by claims 13, 16, and 20 respectively of copending application of 15/626,917. The table below illustrates the correspondence between the instant claims and the claims in the copending application. 
 
Application 15/842,506
Copending Application 15/626,917
Claim 1: A computer-implemented method, comprising:




matching, by a system operatively coupled to a processor, input data from a knowledge source database to at least one medical diagnostic question in a medical assessment questionnaire, wherein the input data is associated with a target patient, and the input data was not inputted by the patient to respond to the at least one medical diagnostic question
determining, by the system, an applicability of a portion of the input data to the at least one medical diagnostic question based on respective feature values, 





generating, by the system via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses that the target patient would provide to the at least one question, wherein the respective predicted responses are  based on the applicability of the portion of the input data to the at least one question and conformance of the portion of the input data to the respective feature values, and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats; and entering, by the system, the respective predicted responses as respective answers to the at least one medical diagnostic question in the medical assessment questionnaire
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:

a matching component that compares input data from a knowledge source database to at least one question in a medical assessment questionnaire, wherein the input data is associated with a target patient, and the input data was not inputted by the patient specifically for the medical assessment questionnaire

an evaluation component that determines an applicability of the input data to the at least one question based on respective feature values, wherein 






and a machine learning component that: generates, via machine learning applied to information retained in the knowledge source database related to one or more patients comprising the target patient, respective predicted responses for the target patient to the at least one question, wherein the respective predicted responses are based on the applicability of the input data to the at least one question  and conformance of the input data to the feature value, and the generation of the respective predicted responses comprises transformation of unstructured data from the information retained in the knowledge source database into the defined response formats, and enters the respective predicted responses as respective answers to the at least one question in the medical assessment questionnaire

 
 The computer-implemented method of claim 1, further comprising assigning, by the system, confidence scores to the respective predicted responses, wherein the confidence scores are based on the applicability of the respective predicted responses to the target entity. 
Claim 20: The computer program product of claim 18, wherein the program instructions further cause the processing component to assign respective confidence scores to the respective predicted responses, wherein the respective confidence scores provide an indication of a relevancy of the respective predicted responses to the target patient.


This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive as to eligibility under §101 for independent claim 1 and dependent claims 2-12. 
In regards to Applicant’s first argument that the claims are not directed to a judicial exception under Step 2A, Prong 1, Examiner respectfully disagrees. Section 2106.04(a)(1) of the MPEP discusses the case when claims are not directed to abstract ideas, and gives some hypothetical examples that do not recite abstract ideas. Example vii is particularly relevant to the  Applicant’s argument regarding machine learning. As example vii states: “[A]…method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.” See §2106.04(a)(1)(vii)(emphasis added). While the hypothetical claim relates to machine learning, like Applicant’s claim, the hypothetical claim also details the training of the machine learning model. This training aspect of a machine learning model is not present in Applicant’s claim  and thus claim 1 is directed to a judicial exception under Step 2A, Prong 1. 
In regards to Applicant’s second argument that the claims provide specific detailed technical solutions for a specific problem, once again the Examiner respectfully disagrees. Firstly, the arguments presented by Applicant are generally examined under Step 2A Prong two and Step 2B, and not Step 2A, Prong 1. As Section 2106.05(a) of the MPEP states, “[w]hile improvements were evaluated in Alice Corp. as relevant to the search for an inventive concept (Step 2B), several decisions of the Federal Circuit have also evaluated this consideration when determining whether a claim was directed to an abstract idea (Step 2A). See, e.g., Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-16, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017). Thus, an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B….”)(emphasis added). Nevertheless, Applicant’s claims do not show an improvement to the technological field at issue. As section 2106.05(a)(II) of the MPEP states, “[t]o show that the involvement of a computer assists in improving the technology, the Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”(emphasis added).
Lastly applicant argues that “a human mind cannot analyze the thousands of pieces of data of a large population of people to determine predicted answers for patient.”(emphasis added). Once again, Examiner respectfully disagrees, since the claims do not recite that the data consists of thousands of pieces of data. Because this is not stated in the claims, claim 1 recites a mental process.  
Furthermore, Applicant’s arguments with respect to claims 1-12 under §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 7:00-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM C STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                      

	/ERIC NILSSON/                                            Primary Examiner, Art Unit 2122